In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County, entered December 18, 1958, upon the decision of the court awarding $35,000 to the plaintiff, after trial before the court without a jury. Plaintiff was injured when he was struck by defendant’s motor vehicle. Judgment modified on the facts by striking out the award of $35,000, and by substituting therefor an award of $22,500, with interest thereon, pursuant to statute (Civ. Prac. Act, § 480), from the date of the entry of the order hereon. As so modified, the judgment is affirmed, without costs. In our opinion, under all the circumstances the original award was excessive. A new trial, however, is not necessary. Instead, since this is a nonjury case, we have exercised our statutory power (Civ. Prac. Act, § 584) to fix the damages in an amount which we deem to be *956fair and reasonable. Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur. [16 Misc 2d 948.]